ATTORNEY GRIEVANCE COMMISSION * IN THE
      OF MARYLAND
   200 Harry S. Truman Parkway, Suite 300 • COURT OF APPEALS
   Annapolis, Maryland 21401
                                          • OF MARYLAND
        Petitioner
                                          • Misc. Docket AG
v.
                                            No. 106
JOSEPH IGNATIUS TIVVIS, JR.
                                                •       September Term, 201 6


         Respondent

                                      Olg*************44***###
                                               ORDER

        The Court of Appeals of Maryland, having considered the Joint Petition for Disbarment by

Consent filed by Petitioner, the Attorney Grievance Commission of Maryland, and Respondent,

Joseph Ignatius Tivvis, Jr., it is this 20th        day of April, 2017;

        ORDERED, that Joseph Ignatius Tivvis, Jr., be, and he is hereby, disbarred, effective

immediately, from the further practice of law in the State of Maryland for violating Maryland

Lawyers' Rules of Professional Conduct 1.4, 1.15, 1.16(a) and (d), 8.1(b) and 8.4(b) and (c); and

it is further

        ORDERED, that the Clerk of this Court shall strike the name of Joseph Ignatius Tivvis,

Jr., from the register of attorneys, and pursuant to Maryland Rule 19-761, shall certify the fact to

the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.



                                                         /s/ Clayton Greene Jr.
                                                        Senior Judge